


110 HR 2375 IH: Southeastern Massachusetts and Rhode

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2375
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 McGovern, Mr. Kennedy, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide wage parity for certain prevailing rate
		  employees in Southeastern Massachusetts and Rhode Island.
	
	
		1.Short titleThis Act may be cited as the
			 Southeastern Massachusetts and Rhode
			 Island Federal Worker Fairness Act of 2007.
		2.Wage parity for
			 certain prevailing rate employees in southeastern Massachusetts and Rhode
			 Island
			(a)In
			 generalFor purposes of
			 determining the rate of pay for any prevailing rate employee working in the
			 Narragansett Bay, Rhode Island Wage Area, the wage schedule and rates to be
			 used shall be the same as if such employee were instead working in the Boston,
			 Massachusetts Wage Area.
			(b)DefinitionsFor
			 purposes of this section—
				(1)the term
			 prevailing rate employee has the meaning given such term by
			 section 5342 of title 5, United States Code; and
				(2)the term
			 wage area refers to a wage area under section 5343 of title 5,
			 United States Code.
				(c)RegulationsThe
			 Office of Personnel Management may prescribe any regulations necessary to carry
			 out the purposes of this Act.
			3.Effective
			 dateThis Act shall apply with
			 respect to pay periods beginning on or after the date of the enactment of this
			 Act.
		
